Citation Nr: 1531963	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO. 09-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen that claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for diabetes mellitus, as due to herbicide exposure.

3. Entitlement to service connection for left eye cataracts and resulting residuals from cataract surgery.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for PTSD and left eye cataracts, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2004 Rating Decision denied the Veteran's claim to establish service connection for PTSD; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2. Evidence received since the final August 2004 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3. The most competent and probative evidence reflects that the Veteran's PTSD was caused by or otherwise related to fear of hostile military or terrorist activity.

4. The Veteran did not have service within the borders of the Republic of Vietnam.

5. The most probative evidence reflects that the Veteran was not exposed to herbicides in service; his diabetes did not have its onset in service and was not diagnosed within one year of separation.


CONCLUSIONS OF LAW

1. The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. Evidence received to reopen the claim of entitlement to service connection for pes planus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).

4. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and granted the Veteran's claim of entitlement to service connection for PTSD.  The Board has also remanded the claims for entitlement to service connection for a left eye disability and entitlement to a TDIU.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in December 2004, August 2006, and June 2012 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, examination reports, and the statements of the Veteran.

While a VA medical opinion with regard to the service connection claim was not obtained in this case, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's diabetes mellitus, diagnosed more than three decades after he separated from service is the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Further, the Veteran has not demonstrated himself to possess the necessary expertise to render a complex medical opinion.  Therefore, he is not competent to diagnose diabetes mellitus or relate it to his claimed herbicide exposure in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, VA's duty to provide a medical opinion is not triggered.  See Waters, 601 F.3d 1274.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's acquired psychiatric disorder claim was previously denied in the final August 2004 rating decision in pertinent part because evidence of record did not reflect that the Veteran' identified stressors could not be verified or related to his PTSD diagnosis.  The Veteran did not appeal the August 2004 decision with respect to the PTSD claim nor was additional evidence received during the appeal period.  As such, the August 2004 rating decision is final with respect to the PTSD claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's acquired psychiatric disorder, evidence received and obtained since the August 20004 rating decision includes a June 2009 VA treatment record that diagnosed the Veteran with MDD.  Additionally, a January 2013 VA examination report reflects that the Veteran reported that he witnessed colleagues killed while operating the catapults on the flight deck.  Further, the report demonstrates that the VA examiner identified the Veteran's stressors as related to fear of hostile military or terrorist threats.  This evidence is "new," as it had not been previously considered by VA, and "material: as it addresses an element of service connection which was missing at the time of the prior final denial, the diagnosis of an additional psychiatric disorder that may be related to service, as well as an in-service stressor that may be related to his current psychiatric diagnosis.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  On that basis, the claim is reopened.

III. Service Connection - PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In Cohen v. Brown, the Court held that "a clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria both as to the adequacy of the symptomatology and the sufficiency of the stressor.  10 Vet. App. 128, 140 (1997).

The Veteran contends that he was exposed to numerous stressors during his military service which caused his current PTSD, including viewing footage from bombing missions over Vietnam.  The evidence shows that the Veteran served aboard the USS Kittyhawk during the Vietnam War era as a boatswain.  He has asserted that his duties included typing up daily reports from aerial missions which included viewing video footage of the resulting bombing runs.

VA treatment records for February 2009 included a diagnosis of depression.

According to the VA psychiatric evaluation conducted in January 2013, which included review of the record, the Veteran met the criteria for a diagnosis of PTSD.  The examiner also concluded that the Veteran's stressor was caused by fear of hostile military action and was sufficient to support a diagnosis of PTSD.  Additionally, the examiner attributed the Veteran's current diagnosis to his in-service stressor, stating that it was likely that the Veteran's symptoms were caused by his service aboard the USS Kittyhawk.

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes, as provided by a VA psychologist in January 2013.  See 38 C.F.R. § 4.125.  The evidence of record does not reveal that the Veteran engaged in combat with the enemy, as the Veteran's service personnel records give no evidence of participation in combat, and the Veteran does not allege that he engaged in combat with the enemy.  Further, there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service, which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted above, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The evidence of record shows that the Veteran viewed footage of the destruction caused by U.S. bombing runs over Vietnam.  Moreover, the Veteran's stressors are consistent with the places, types, and circumstances of his service, as his service personnel records reflect that he worked in aboard the USS Kittyhawk during the relevant time period as a boatswain.  The Board finds no reason to question the credibility of the Veteran's statements regarding his exposure to graphic video and photographic footage depicting the destruction caused by U.S. bombing runs.  Accordingly, in accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Therefore, there is competent and credible evidence of record which establishes the occurrence of the Veteran's claimed stressors that relate to the Veteran's fear of hostile military or terrorist activity, as well as VA opinions confirming that the claimed stressors are adequate to support a diagnosis of PTSD. 

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Service Connection - Diabetes

In various written statements the Veteran contends that he is entitled to service connection for his diabetes mellitus based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving aboard the USS Kittyhawk in the waters off Vietnam.  He has not asserted that he ever went ashore in Vietnam; however, he has indirectly alleged that the Kittyhawk transported herbicides that he may have been exposed to.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2014).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Preliminarily, the Board observes that VA treatment records from February 2003 reflect a diagnosis of diabetes mellitus.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has reported that he was exposed to Agent Orange while serving aboard the USS Kittyhawk off the coast of Vietnam.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam.  Additionally, service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that anchored in an open, deep-water harbor, along the coast of the Republic of Vietnam does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The USS Kittyhawk has been classified as a "blue water" vessel.  As such, the Board does not find that the Veteran was presumptively exposed to herbicides.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his direct exposure to herbicides the Veteran has testified that the Kittyhawk transported Agent Orange and he was exposed in this manner.

The use of commercial strength herbicides with tactical properties was confined primarily to the base perimeters in Thailand and was used throughout Vietnam.  The Veteran has not reported working on or along the perimeter of the bases in Thailand, or service on the ground in Vietnam, but rather his exposure occurred while travelling aboard a vessel in deep blue water off the coast of Vietnam.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases were being transported aboard the Kittyhawk.  This line of reasoning also applies to the message board post submitted as evidence that the Kittyhawk did transport tactical herbicides, as the author of that post has not demonstrated himself to be competent to identify such materials.  Further, the JSRRC memorandum associated with the claims file reflects that there is no official documentation supporting the assertion that the Kittyhawk ever transported tactical herbicides.  As such, the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.  Furthermore, the Veteran's STRs are negative for any treatment or indication that the Veteran was exposed to herbicides in service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with diabetes mellitus.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the diabetes mellitus could plausibly be related.  Service treatment records do not reflect any instance of diabetes mellitus or diabetes symptoms and the evidence of record shows that the Veteran was first diagnosed in early 2003, more than three decades after separation.  Moreover, the record is negative for any evidence even suggesting that the Veteran's diabetes mellitus is linked to his service by any means other than through herbicide exposure.  The relationship between diabetes mellitus and herbicide exposure is not at issue here.  As evidenced by 38 C.F.R. § 3.309(e) this relationship is presumed.  Rather, the Veteran must demonstrate actual exposure in service.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service as the in-service injury requirement is not met.

Furthermore, while diabetes mellitus is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes nor has the Veteran alleged experiencing symptoms of diabetes during service or within one year of separation.  Furthermore, the medical examination conducted in August 1971 at separation is negative for reports or findings of diabetes.  Service treatment records are negative for any indication that the Veteran was treated for diabetes in service.  Additionally, post-service medical records reflect that he was first diagnosed in early 2003, approximately 32 years after separation.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's diabetes was diagnosed within one year of separation.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for diabetes mellitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD has been reopened and entitlement to service connection is granted.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran has asserted a claim for service connection for his left eye, as secondary to his service-connected right eye.  The medical evidence reflects that the Veteran has anatomical loss of his right eye as a result of military service.  The evidence also demonstrates that he has developed cataracts in the left eye that has resulted in residuals.  While a medical opinion was obtained in September 2009, the examiner did not utilize the required aggravation language when opining as to whether the left eye condition was related to the right eye disability.  Further, the examiner did not address the development of cataracts in his analysis.  As such, the Board finds that remand is necessary in order to obtain an adequate medical opinion with regards to the left eye condition and any possible residuals.

Further, the Veteran has asserted a claim for entitlement to a TDIU.  In his May 2006 claim, the Veteran reported that he was unable to work due to his eye disabilities which impaired his vision and made it impossible to continue working.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for the left eye currently on appeal because a hypothetical grant of could change the adjudication of the TDIU issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues are REMANDED for the following action:

1. Obtain any outstanding VA treatment records from February 2013 to the present.  Any attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed left eye disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the record, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left eye cataracts, or any other diagnosed disability, was caused by or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left eye cataracts, or any other diagnosed disability, was caused or aggravated by his service-connected right eye disability?

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.

A full and complete rational must accompany any opinion provided.  Additionally, the examiner should discuss the functional effect of the Veteran's visual impairment on his ability to find and maintain substantially gainful employment.

3. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.

The examiner is asked to identify and describe the functional impairment of the Veteran's service-connected disabilities, specifically, how those disabilities prevent him from securing or following a substantially gainful occupation.  The examiner must not consider the effects of the Veterans age and any non-service connected disabilities.

A complete rationale for any opinion offered must be provided.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. Thereafter, the AMC/RO should re-adjudicate the remaining issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


